Title: From Thomas Jefferson to William Stephens Smith, 4 May 1786
From: Jefferson, Thomas
To: Smith, William Stephens



Dear Sir
Paris May 4. 1786.

The morning after John left me at Dover, that is to say, on Friday, the wind became so favourable as to place me at Calais in three hours. At the moment therefore of your writing your friendly letter, to wit at a quarter before four of that day, I was on the road between Calais and St. Omer and I reached Paris in 48 hours from Calais. Whenever you come again to Paris come by the way of St. Omer and Arras. By this means you do not travel one foot of the road you have always passed, and you see the whole way one of the most lovely countries imaginable, except on the D’Oise where there are a few miles of barrens, being in the skirt of the forest of Chantilly. I find the Cardinal de Rouen and Cagliostro in the Bastille as I left them, and there likely to remain. It is beleived here that the k. of Prussia is in a desperate situation. They talk favourably of Mr. Eden’s progress, but such is the impenetrable secrecy here, that those who talk of it know no more than I do, which is nothing at all. When you see the parliament laying other taxes to supply the deficiencies of revenue which a treaty with France would occasion, then believe that Mr. Eden is a more succesful negociator in France than he was in America. Present me affectionately to Mr. Adams and the ladies, and tell them I never offer prayers to heaven for myself without including them. You have puzzled me with your scrap  about a something which has turned up of which you say you spoke to me in November &c. &c. I cannot find this out. You should remember that tho’ a word is enough to the wise, it is not to the foolish. I shall hope therefore a further detail, and in the mean time am with sincere esteem, Dr. Sir Your friend & servt,

Th: Jefferson

